t c memo united_states tax_court phillip david hickey petitioner v commissioner of internal revenue respondent docket no 14874-07l filed date r asserted trust fund recovery penalties under sec_6672 i r c against p and sent a preassessment notice to p’s last_known_address by certified mail the u s postal service usps returned the notice unclaimed r assessed the penalties and mailed a notice_and_demand for payment r issued a final notice_of_intent_to_levy p requested a cdp hearing asserting that the assessment is invalid and that payments were not properly applied r issued a notice_of_determination and a supplemental notice_of_determination sustaining the proposed levy and p filed a timely petition held the notice of proposed assessment was mailed to p’s last_known_address pursuant to sec_6672 i r c and b i r c held further the assessment of the sec_6672 penalty following the notice mailed to p’s last_known_address did not violate p’s due process rights held further r’s supplemental determination is sustained phillip david hickey pro_se a gary begun for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case is before the court on petitioner’s request for judicial review of an internal_revenue_service irs determination to sustain a notice_of_intent_to_levy to collect assessed trust fund recovery penalties respondent assessed trust fund recovery penalties plus statutory interest against petitioner as follows tax period quarter ending trust fund recovery penalty assessed date date date total dollar_figure dollar_figure dollar_figure dollar_figure this collection action requires us to decide whether petitioner’s challenges to the underlying tax_liabilities require any adjustment to those liabilities and whether the irs abused its discretion in determining that collection by levy may proceed unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and we so find petitioner was an attorney and resided in michigan when he filed the petition petitioner was a 5-percent_owner of tartar acquisitions ltd tartar tartar owned three golf courses petitioner signed general and payroll account checks for tartar during petitioner was the person in charge of the company and he admitted that he was a responsible_person with respect to tartar’s employment_taxes that he failed to pay the employment_taxes and that his failure was willful by certified mail on date the irs sent notices dated date to petitioner’s last_known_address the irs included letter 3164a do which stated that irs information indicated that petitioner was a responsible_person with respect to tartar’s unpaid employment_taxes the mailing also included letter do which stated that attempts to the postmark on the returned notice indicates it was mailed date for convenience we will refer to this as the date notice collect the federal employment_taxes had not resulted in full payment the letter informed petitioner that the irs proposed to assess a penalty against him personally for the unpaid taxes the letter also informed petitioner that he had the right to appeal and that he had to mail a written appeal within days of the date of the letter to preserve his right to appeal the usps attempted delivery of the date notice on january february and date before returning the notice to the irs marked unclaimed the irs received the unclaimed notice on date on date the irs assessed the civil penalties against petitioner for the three periods at issue the parties agree that the assessment was timely also on date the irs sent a notice_and_demand for payment to petitioner’s last_known_address the irs issued petitioner a notice_of_intent_to_levy for the assessed civil penalties on date and a final notice_of_intent_to_levy together with notice of petitioner’s right to an irs appeals_office hearing on date petitioner submitted a timely form request for a collection_due_process_hearing stating that he never received any preassessment notice for the employment_taxes and that he did not have an opportunity to dispute his liability for those taxes the parties scheduled a hearing for date petitioner was ill in date and did not attend any hearing on date the irs issued a notice_of_determination sustaining the levy on the basis of the administrative record which included papers petitioner submitted to the appeals officer petitioner timely petitioned for judicial review and we remanded this case to the irs appeals_office so that petitioner could participate in a collection hearing at the collection hearing held on date petitioner disputed the amount of the underlying tax_liability questioning whether all of the dollar_figure payments made by tartar had been properly credited he also challenged the validity of the assessment in a supplemental notice_of_determination dated date the settlement officer so explained that petitioner could challenge his liability for the employment_taxes because he had not received the preassessment notice the so also explained that the irs had reversed credits for three dollar_figure payments by tartar after the drawee bank dishonored the checks the so also explained that she had found a fourth dollar_figure payment made on in his collection hearing request petitioner referred to a notice_of_deficiency but it is clear that his dispute involves his not receiving the notice of proposed assessment_date which cleared and that this payment had initially been posted to tartar’s account for the period ending date however by that date tartar was no longer conducting business and the so acknowledged that tartar had no reporting obligation for that period before issuing the supplemental notice_of_determination the so requested that petitioner indicate by date how he wanted this dollar_figure payment applied extending him the opportunity to designate the payment to tartar’s trust fund liabilities the date supplemental notice_of_determination also indicated that the dollar_figure payment would be moved to the date period as an undesignated payment because petitioner had not responded to the so’s request for instructions as of date and that if the irs applied any of the payment to the trust_fund_taxes then it would adjust petitioner’s account accordingly the so considered and rejected petitioner’s claim that the date notice was invalid because of petitioner’s failure to claim the notice and the irs’s subsequent failure to do more to attempt to notify him of the proposed assessment after the usps returned the unclaimed mail the so recited that petitioner did not express any interest in collection alternatives and did not provide the information required to consider collection alternatives finally the so concluded that the legal and procedural requirements had been met in issuing the notice_of_intent_to_levy that collecting by levy was no more intrusive than necessary and that the appeals_office should sustain the levy at trial petitioner argued that he had not been credited for all of the payments made toward the employment_tax liability that the assessment was invalid because he did not receive notice of the proposed assessment that any later assessment would be outside the period of limitations and that the irs violated his due process rights under the fifth_amendment to the constitution by assessing without attempting further notice after the usps returned the notice unclaimed petitioner asked the court to prevent the irs from collecting erroneously assessed penalties opinion we have jurisdiction under sec_6330 to review the irs’s determination that the levy notice was proper and that the irs may proceed to collect by levy in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 and granted this court exclusive jurisdiction over all sec_6330 determinations made after date 129_tc_58 n here the internal_revenue_service irs made the initial determination_date and the supplemental determination_date commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir if the court finds that a taxpayer is liable for deficiencies additions to tax and or penalties then other aspects of the commissioner’s administrative determination sustaining the collection action will be reviewed for abuse_of_discretion see 118_tc_22 godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 in making a determination following a collection hearing the irs must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection with legitimate concerns that the collection action be no more intrusive than necessary sec_6330 petitioner makes three challenges to the existence or amount of the underlying tax_liability that several payments of dollar_figure were made against the employment_tax liability but the irs did not properly credit one or more such payments that the assessment was invalid because he did not receive any advance notice of the proposed assessment and that the assessment was constitutionally procedurally defective because the irs failed to attempt to notify him of the proposed assessment after the usps returned the initial notice payments properly credited petitioner asserted that several dollar_figure payments had been made toward the employment_tax liability and that he believed one or more of those payments cleared tartar’s bank the so determined that three of four dollar_figure checks did not clear and that the irs had properly reversed credits for those three payments after the drawee bank dishonored the checks the so also determined that a fourth dollar_figure payment did clear and had been applied to tartar’s account for a period after tartar’s reporting obligations ceased because it had stopped conducting business she offered petitioner the opportunity to specify how that fourth payment should be applied and then moved that payment to the earliest period at issue in this case petitioner did not demonstrate at the sec_6330 hearing or at trial that either he or tartar is entitled to credit for any further payments see rule validity of assessment following unclaimed notice petitioner argues that the assessment of the trust fund recovery penalty was improper because he did not receive the notice the irs sent to him and because the irs made no further effort to notify him of the proposed assessment after the usps returned the unclaimed notice to the irs sec_6671 provides that certain assessable_penalties which include the sec_6672 trust fund recovery penalties are assessed and collected in the same manner as taxes and that the record indicates that petitioner did not respond to the request for instructions regarding the application of this dollar_figure payment and that the settlement officer so applied the payment to tartar’s account for the earliest period at issue in this case the quarter ending date as an undesignated payment petitioner did not challenge this application of this payment and he did not allege at trial that he had instructed the so to apply this payment any differently the record does not explain why petitioner passed up the opportunity to reduce his personal liability by directing the so to apply this payment to tartar’s trust fund liabilities any references to tax in the code shall be deemed also to refer to such penalties sec_6672 provides that a person required to collect account for and pay over taxes who willfully fails to do so or who willfully attempts to evade or defeat any such tax shall be liable for a penalty equal to the total amount of tax evaded not collected or not accounted for and paid over petitioner admitted that he was a responsible_person required to collect and pay over withholding taxes for tartar that he failed to pay the taxes and that his failure was willful therefore he contests the underlying tax_liability the sec_6672 penalties only on procedural grounds sec_6672and provides that no penalty may be imposed unless the secretary notifies the taxpayer in person or in writing by mail to an address as determined under sec_6212 that the taxpayer shall be subject_to assessment for such penalty and that in-person delivery or mailing of the notice must precede any notice_and_demand for payment of the sec_6672 penalty by at least days congress enacted sec_6212 as a safe_harbor that protects the irs by establishing a procedure for giving notice to a taxpayer of a deficiency in the taxpayer’s income gift and certain excise_taxes and providing that notice pursuant to that section shall be sufficient for purposes of assessment under sec_6212 a notice_of_deficiency mailed to a taxpayer’s last_known_address is valid even if it is never received 20_f3d_222 6th cir 81_tc_42 furthermore under sec_6212 validity of the notice turns on whether the irs used the last_known_address when the notice was mailed nothing in the statute suggests that the irs is obligated to take additional steps to effectuate delivery if the notice is returned indeed a notice mailed to the last_known_address is sufficient even if it is never received 857_f2d_676 9th cir affg 88_tc_1042 accord 888_f2d_916 1st cir the sec_6212 safe_harbor renders an unreceived notice valid if the irs mailed it to the taxpayer’s last_known_address affg tcmemo_1984_503 see also 33_f3d_46 10th cir notices are not rendered invalid because they are returned as undeliverable rather such notices are valid if they are sent to a taxpayer’s last_known_address irrespective of receipt finally legislative_history explains that because some employees might not be aware of their personal liability under sec_6672 congress imposed a preliminary notice requirement to require the irs to issue a notice to an individual the irs had determined to be a responsible_person h rept pincite 1996_3_cb_49 this history does not appear to indicate a congressional intent to require any more than that the irs send the preassessment notice to a taxpayer’s last_known_address it would appear that by the reference to sec_6212 in sec_6672 congress intended to apply the safe_harbor to notices of proposed assessment of sec_6672 penalties the irs sent the date notice to petitioner’s last_known_address the irs assessed the sec_6672 penalty on date more than days after mailing the notice and within the period for assessment established by sec_6501 because the irs mailed the sec_6672 notice to petitioner’s last_known_address and neither personal service nor actual receipt is required we conclude that the notice was sufficient because the irs timely assessed the sec_6672 penaltie sec_5 congress added the preassessment notice requirement to sec_6672 in see taxpayer bill of right sec_2 publaw_104_168 110_stat_1465 codifying the preliminary notice requirement at sec_6672 118_f3d_1220 8th cir the internal_revenue_code generally provides a 3-year period of limitations on the irs’s assessing taxes see sec_6501 as to withholding taxes due with respect to a given calendar_year the statute_of_limitations begins to run on apr of the following year see sec_6501 the limitations_period for assessing responsible_person liabilities is substantially the same see sec_6671 and sec_6672 the instant assessment was timely following a procedurally sufficient notice we conclude that the assessment is valid due process violation petitioner argues that the irs violated his rights under the due process clause of the fifth_amendment to the u s constitution by failing to do more than merely send notice of the proposed assessment to his last_known_address via certified mail petitioner relies on 547_us_220 for the proposition that the government must do more to notify an individual after the usps returns an initial notice and thereby makes the government aware that its attempt to notify the individual by certified mail failed sec_6303 requires the irs to give notice and to demand payment within days of assessment by leaving the notice_and_demand at the taxpayer’s dwelling or usual place of business or mailing it to the taxpayer’s last_known_address the relevant regulations contain a cross-reference to the regulations under sec_6212 for the definition of the last_known_address sec_301_6303-1 proced admin regs petitioner does not allege either that he did not receive the notice_and_demand or that the irs did not send it and the record indicates that the irs mailed the required postassessment notice_and_demand to petitioner’s last_known_address on date the same day it assessed the penalties at issue because it is clear from the record that like the preassessment sec_6672 notice the irs mailed the notice_and_demand to petitioner’s last_known_address it is apparent that this statutory prerequisite to collection also was satisfied sec_6331 see also 871_f2d_1015 11th cir petitioner stipulated that the irs mailed the notice by certified mail to his last_known_address but he does not explain his failure to claim the notice in jones v flowers supra pincite the supreme court considered whether due process requires the government to take additional reasonable steps to notify a property owner when notice of a tax sale is returned undelivered the arkansas statute at issue in jones instructed the commissioner of state lands to use certified mail to notify the property owner at the owner’s last_known_address ark code ann sec a the trial_court and state supreme court held that the statute complied with constitutional procedural due process after acknowledging that its precedent does not require actual notice the supreme court decided that notice of the taking if otherwise procedurally adequate was no longer adequate once it was returned undelivered holding that the fourteenth amendment required the state to take additional reasonable steps to notify the property owner jones v flowers supra pincite the arkansas statute specified the notice required after the commissioner of state lands received tax delinquent land and before such land may be taken and sold at a tax sale in contrast sec_6212 provides that notice of a tax_deficiency mailed to a taxpayer’s last_known_address shall be the arkansas statute now requires the commissioner of state lands to mail the notice to the owner by regular mail if the usps returns the original certified mail notice unclaimed ark code ann sec a supp sufficient for purposes of procedures relating to determination and assessment of such deficiencies the purposes of these statutes are different the first relates to the notice required before a property owner loses his property to state action the second concerns notice before the irs officially records a taxpayer’s liability for taxes owed or assessable_penalties sec_6203 sec_6671 the first raises constitutional due process concerns under the fifth and or fourteenth amendments because it involves a takingdollar_figure the second does not implicate either due process clause because it does not involve a taking simply put the assessment at issue did not deprive petitioner of any property without due process of law because it did not deprive him of any property this case is similar to jones v flowers supra in that a notice was returned unclaimed however jones is distinguishable because the notice at bar is not a notice of the forfeiture of property or of a governmental taking of propertydollar_figure instead this is a notice of proposed assessment there was no taking at issue in this case on date when the irs mailed the no person shall be deprived of life liberty or property without due process of law u s const amend v however the supreme court did suggest a parallel between the arkansas statute and sec_6335 which requires the treasury to give notice to the owner of property before selling it to pay back taxes 547_us_220 n neither sec_6335 nor a federal tax taking is the subject of the notice at issue in this case notice to petitioner’s last_known_address nor was there a taking on date when the irs assessed the trust fund recovery penalties on date the irs issued the final notice_of_intent_to_levy and provided petitioner with an opportunity for a collection hearing petitioner requested and received what is colloquially called a collection_due_process_hearing furthermore at that hearing the so afforded petitioner the opportunity to challenge the existence and amount of the underlying tax_liability precisely because petitioner had not had a prior opportunity to dispute his personal liability for the unpaid employment_taxes see sec_6330 petitioner’s reliance on jones v flowers supra is misplaced because the notice of proposed assessment mailed to his last_known_address was valid see sec_6212 the assessment was timely and proper see sec_6501 sec_6672 and neither deprived petitioner of any propertydollar_figure thus the assessment of furthermore the constitution’s procedural due process protections require that individuals receive notice and opportunity for hearing appropriate to the nature of the case 339_us_306 the notice the irs mailed on date provided petitioner notice of the proposed levy and an opportunity to present his case to an appeals officer petitioner exercised his right to challenge that collection action and argued his case before the settlement officer at a hearing on date this case is before us to review the irs’s levy action although petitioner did not specifically argue that he must continued the sec_6672 penalty following notice mailed to petitioner’s last_known_address did not violate his rights to procedural due process conclusion the supplemental notice_of_determination indicates that the so considered relevant issues petitioner raised whether the irs met the requirements of applicable law and administrative procedure and whether the proposed collection action balances collection efficiency and intrusiveness petitioner did not raise any spousal defenses or pursue any collection alternatives in response to the issues petitioner raised the so considered and rejected his challenge to the validity of the assessment as well as his constitutional argument and she considered his assertions about the dollar_figure payments ultimately crediting one such payment to the earliest period at issue dollar_figure continued be entitled to preassessment judicial review it is well settled that a taxpayer may gain access to a refund forum by paying the tax for one employee requesting a refund and filing suit sec_6672 280_f2d_89 8th cir and that this procedure is not violative of any constitutional guaranties 283_us_589 522_f2d_1201 9th cir 505_f2d_506 2d cir in the absence of any evidence to the contrary we are satisfied that the so’s evaluating the dollar_figure payments and finding one cleared payment in her search of irs records demonstrate that she properly considered this issue the so satisfied the requirements of sec_6330 and we conclude that respondent’s decision sustaining the proposed levy action was neither erroneous nor an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
